Citation Nr: 1312603	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating greater than 10 percent for patellofemoral syndrome of the right knee both prior to and since a 2008 meniscectomy and to a rating in excess of 10 percent for right knee instability ("right knee disability").

3.  Entitlement to an initial rating greater than 10 percent for patellofemoral syndrome of the left knee both prior to and post 2008 medical procedure. ("left knee disability").

4.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected disabilities.

5.  Entitlement to an effective date earlier than February 11, 2008 for the award of service-connection for major depressive disorder.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army National Guard from December 1976 to April 1977 and from May 1978 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (RO's) of the Department of Veterans Affairs (VA).  The RO in Milwaukee, Wisconsin currently holds jurisdiction over the claims.

In December 2008, the Veteran testified at an RO hearing.  In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the Milwaukee RO.  The hearing transcripts are associated with the claims folder.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In September 2011, the Veteran indicated that his knee condition should be reviewed for both a higher percentage, and for an earlier effective date from when first granted.  This decision does address the rating for the Veteran's bilateral knee disability and does evaluate the rating back to the date the claim was received.  However, the September 2011 statement marks the first occasion in which the Veteran challenged the effective date that was awarded for the grant of service connection, and therefore this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board lacks jurisdiction over it.  As such, this issue is referred to the AOJ for appropriate action.  

In September 2011, the Board remanded the Veteran's claim to obtain treatment records and a series of VA examinations.  With regard to the issues addressed in the decision below, the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed with regard to those issues.  See Stegall v. West, 11 Vet. App. 268 (1998).  

However, as will be discussed, the medical opinion that was obtained in connection with the issue of an effective date earlier than February 11, 2008 for the award of service-connection for major depressive disorder failed to adequately address the Board's question and therefore the issue is addressed in the REMAND portion of the decision below and is REMANDED one again to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's GERD is not productive of either moderate anemia or a symptom combination that can be objectively considered to be productive of severe impairment of health; and no respiratory disability has been associated with his GERD beyond his cough and aspiration.

2.  The weight of the evidence does not show that the Veteran's right knee disability is productive of compensable limitation of motion; recurrent subluxation or moderate lateral instability; or frequent episodes of effusion.

3.  It is factually ascertainable that the Veteran had slight right knee instability as of his testimony on October 5, 2010.
  
4.  The weight of the evidence does not show that the Veteran's right knee disability is productive of compensable limitation of motion; recurrent subluxation or lateral instability; or frequent episodes of effusion.

5.  The medical evidence does not suggest that there is malunion of the Veteran's tibia and fibula in either leg.

6.  The weight of the evidence is against a finding that the Veteran's back disability either began during or was otherwise caused by his military service or was secondary to or aggravated by any of his service connected disabilities. 


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7346 (2012).  

2.  Criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome, both prior to and since the Veteran's meniscectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5256, 5258, 5259, 5260, 5261 (2012).

3.  Criteria for a rating in excess of 10 percent for right knee instability, both prior to and since the Veteran's meniscectomy, have not been met; but the criteria for an earlier effective date of October 5, 2010 for the assignment of the 10 percent rating has been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.71a, DC 5257 (2012).

4.  Criteria for an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee, both prior to and since the Veteran's meniscectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5257, 5258, 5259, 5260, 5261 (2012).

5.  Criteria for service connection for a lumbar spine disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.    

The Veteran has filed a claim for service connection for a lumbar spine disability which he believes is either secondary to service or secondary to, or aggravated by, his service connected disabilities.

The Veteran was on active duty for training with the National Guard from December 1976 to April 1977 and from May 1978 to August 1979.  Service treatment records from May 1979 shows that the Veteran sought treatment for an abrasion to the sacral area.  However, no back injury was actually noted at that time.

Following service, the Veteran worked as a nurse for a number of years, which was noted to be a physically demanding job that required, pulling, pushing and lifting.  He also worked at a factory.  

Post-service treatment records show that he began experiencing back problems in the mid to late 1990s.  For example, in August 1996, the Veteran stated that while at work he was transferring a patient weighing 135-150 pounds from the floor to a cot with a co-worker and he later developed back pain.  He was diagnosed with a sacroiliac strain.  In December 1997, the Veteran reported a history of a back ache.

In March 1998, the Veteran was seen for a thoracolumbar strain with right radicular signs.  He reported experiencing the onset of back pain several days earlier while working, although he did not recall any specific incident of injury.  It was noted that he did pushing, pulling, lifting and bending on the job, and was given a temporary work restriction for a week.  
 
In July 1998, the Veteran was again seen with a subacute onset of lower back pain.  The Veteran denied any discreet episode of injury such as a lifting accident.  An MRI of the lumbosacral spine was entirely normal, and it was recommended that the Veteran be seen by a neurologist.

In April 1999, the Veteran underwent an EMG.  Dr. T.M observed that the Veteran was able to rise from a chair without using his hands for leverage, and was able to walk on heels, toes, and in tandem without much difficulty.  It was suggested that the Veteran's clinical features were consistent with a chronic myofascial pain syndrome.

In July 1999 the Veteran was treated at the emergency room for lower back pain.  He was given valium and told to follow-up with a spine surgeon or a neurologist.  In September 1999, it was noted that the Veteran had been experiencing back pain for the previous 18 months of unknown etiology.  The Veteran reported experiencing lower back pain which radiated into his right hip and down his leg.  He was treated by pain management.  In November 1999, the Veteran reported having experienced back pain for approximately two years.  X-rays in December 1999 showed a normal lumbar spine.  An MRI in December 1999 showed early degenerative disc and facet changes, but no critical canal or foraminal narrowing.

At a psychiatric evaluation in conjunction with the Veteran's application for Social Security Administration (SSA) disability, the Veteran reported that his back problems began in approximately March 1998 while he was working on an assembly line in the Master Lock factory where his job required occasional lifting of boxes, providing evidence against his back claim.

In October 2006, the Veteran was admitted to the hospital overnight for atypical chest pain and resolving constipation.  It was noted that he had a two week history of back pain.

In December 2008, the Veteran submitted a package of materials which he believed spoke to the relationship between unstable/painful knees and the dysfunction of the muscles of the lower back.  

To this end, the Court of Appeals for Veterans Claims (the Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, however, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert, and the Board finds that without such a connection, the treatise evidence on its own is insufficient to establish the required medical nexus.
 
The Veteran has throughout the course of his appeal argued that an altered gait and knee instability caused him to development a back disability.  The Board has considered this statement, but for the following reasons is ultimately not persuaded that service connection is warranted.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Board concludes that questions as to what the etiology of a back disability is, or whether a knee disability caused  a back disability, are medically complex questions that are beyond that which a lay person is capable to address, as a layperson would presumably lack the requisite medical training, knowledge, and expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
Under 38 C.F.R. § 3.159(a)(1), competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.

In this regard, the Board acknowledges the fact that the Veteran worked for a number of years as a nurse, which is a position that is clearly within the medical field.  As such, the Veteran might have medical experience and knowledge that is beyond the average layperson.  However, the Veteran has not provided any information, credentials, or training certifications to suggest that he possesses any training in orthopedics that would give him the knowledge necessary to address a complex medical question such as the etiology of his back disability.  This situation is analogous to the Board in that the Board works with and reviews medical evidence as part of its job description, but the Board lacks the medical training to render a medical opinion and is therefore prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Rather, the Board must rely on medical opinions and physical examinations to address the requisite medical questions.

In this regard, the Veteran was provided with a VA examination in April 2008 to assess the etiology of his back condition.  The Veteran explained to the examiner that he began experiencing back problems in the mid-1990s without any specific injury.  The examiner noted that the Veteran was hospitalized in October 1997, approximately six months before the onset of his back pain.  At this time, the Veteran had normal balance, coordination and upper and lower extremity range of motion.  There was no mention of any knee problems.  There was also no mention of any gait asymmetry due to the Veteran's knees.  The Veteran even reported being interested in playing basketball while hospitalized, and the examiner noted that the record showed the Veteran playing basketball within the previous seven months.  The examiner also noted that in reviewing the records from 1998 and 1999, there was no mention of significant knee problems or gait abnormality as a result of the knees.  The Veteran was also noted to have displayed a normal gait in 2005, and the examiner remarked that the Veteran's private doctor in October 2007 had observed full range of motion in the Veteran's knees, without any significant gait asymmetry.  

On physical examination the Veteran continued to display a normal gait, with no limping or evidence of antalgia.  The examiner acknowledged that the Veteran did walk slowly.  The examiner diagnosed minimal degenerative disc disease of the lumbar spine, but found that prior to the onset of back pain, there was no mention of significant physical limitations secondary to the Veteran's knees and he was engaged in activities such as basketball.  X-rays in April 2008 showed no significant findings in the lumbar spine.  The examiner then added that since there was no mention of any significant gait asymmetry, it was less likely than not that the Veteran's bilateral knee condition directly caused or permanently aggravated his back condition.

The Veteran contended in December 2008 that the examiner had contradicted himself by finding that his gait was normal while also noting that he walked slowly with a slightly increased base.  The Veteran argued that it was reasonable that such a gait would cause an increase in postural sway during ambulation and thereby adding instability.  The Veteran recounted his in-service knee injury and argued that this created instability, and that over time a compensating gait and stance caused a kinetic chain reaction, resulting in a back injury.  The Veteran also highlighted a July 1998 private treatment record in which it was noted that he had back tenderness, weakness, and an unsteady gait; an April 2000 record indicating that he was using a walking cane; and a July 2000 treatment record noting an ataxic gait.  However, the Veteran has been found to have a normal gait on the majority of occasions it has been observed, including both at VA examinations and at VA and private treatment sessions.

The Board has reviewed the December 2008 examination report and has found no reason to doubt the findings and conclusions which were made by the examiner.  The examiner recorded what he observed.  Moreover, the fact that the Veteran was moving slowing or tenderly is consistent with the presence of a back disability, but would not be incompatible with a finding of a normal gait.  That is a person could walk slowly but also have a normal motion.  

Nevertheless, given the Veteran's complaints about the examiner's conclusion, he was provided with a second VA examination in May 2009.  Once again he reported the onset of back pain in approximately 1999.  He was unsure whether his back pain had worsened since that time.  An MRI showed congenital lumbar spine canal narrowing and mild disc disease.  The examiner opined that the Veteran's lumbar spine condition, namely age-related degenerative changes and stenosis, were not the result of his military service as he did not have a spinal disorder at that time.  Additionally, he stated that the Veteran's patellofemoral syndrome in his knees did not result in or aggravate any spinal condition, to include either degenerative joint disease or degenerative disc disease.

In October 2010, the Veteran testified at a hearing before the Board where he argued that his meniscus injuries in his knees went back years and had been treated with over the counter pain killers and inserts.  He asserted that as a nurse he was forced to be on his feet for long periods of time and that because of knee problems he did more lifting with his back than with his knees.  He believes that he then became bowlegged, which this led to an altered gait that caused back problems.  However, this testimony did not provide any information that was not already known to the VA examiners when they provided their opinions.  It is also noted that in a subsequent, February 2011 VA treatment record, it was noted that the Veteran had back pain, but that he ambulated well without a major limp or abnormal posture.

In this case, the evidence of record shows that to the extent that the Veteran developed a chronic back disability, it developed several decades after his military service; and the only medical opinions of record addressing whether a back disability was caused by the Veteran's military service found that it was not.  

While the Veteran clearly believes that an altered gait is responsible for his back disability, the fact remains that he had worked several physically demanding jobs both immediately prior to, and at the time of, his first post-service back complaints.  Moreover, two VA medical opinions have been obtained which both specifically concluded that the Veteran's back disability was not secondary to his service connected knee disabilities.

These two opinions were provided by medical professionals who were fully qualified to render such opinions.  Moreover, these opinions have not been called into question by any opinion outside of the Veteran's; and, as noted, the Veteran has not established that he is medically qualified to provide such an opinion.  Even if he were considered to have such a qualification by virtue of his time working as a nurse, the fact remains that he has shown to be driven largely by the pursuit of VA benefits.  For example, in October 2007, the Veteran began seeking treatment at a VA medical center at which time he indicated that he was primarily there to help establish care in hopes of increasing his disability rating.  Therefore, his contentions are found to be less probative than are the VA examiners' opinions.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

Moreover, the entirety of the Veteran's theory is based on his assertion that he has a seriously altered gait.  Yet, while an altered gait has been shown on occasion, on the vast majority of occasions, the Veteran has been noted to have a normal gait, providing highly probative evidence against this claim.

As described, the weight of the evidence is clearly against the conclusion that the Veteran's back disability either began during or was otherwise caused by his military service, or was either caused by or aggravated by a service connected disability.  Therefore, the Veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
GERD

In March 2000, the Veteran filed a claim seeking service connection for GERD, service connection was granted, and a 30 percent rating was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran has alleged that a 60 percent disability rating for his service-connected GERD.  Notably, the Veteran has been service-connected for recurrent pulmonary aspiration and cough due to GERD as well as fractures of the 6th and 7th right ribs due to an episode of pulmonary aspiration and cough, although this condition is found to be noncompensable.

The Veteran is currently rated at 30 percent for GERD under 38 C.F.R. § 4.114 DC 7399-7346.  Under these rating criteria, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; while a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

For the purposes of evaluating conditions in § 4.114, the term ''substantial weight
loss'' means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

The Board will briefly recount the Veteran's treatment for GERD during the course of his appeal:

In December 1999, the Veteran was seen for epigastric burning for four days.  He was treated with pepcid and Mylanta, and told to avoid cigarettes, aspirin, chocolate, caffeine, etc.

In June 2001, the Veteran was seen for chronic reflux symptoms.  The doctor suggested that he doubted the Veteran was taking his medication properly.

In January 2003, Dr. T.S. found the Veteran to be unremarkable on physical examination.  He diagnosed the Veteran with incompletely controlled GERD, and discussed dietary options.  The Veteran reported that his symptoms were worse after eating certain food, but denied that his symptoms ever awakened him from sleep.

In January 2005, the Veteran underwent a VA examination at which he reported having been the same weight for years, weighing 184 pounds at the time of the examination.

A VA examination was provided in October 2006, it was noted that an endoscopy in June 2001 had showed a hiatal hernia.  The Veteran also stated that he had been hospitalized a week earlier for GERD symptoms, such as constipation.  The Veteran denied any hematemesis, but reported occasional nausea and vomiting and occasional dysphagia.  The Veteran did not appear anemic on physical examination and there was no epigastric tenderness noted.

In February 2007, the Veteran reported experiencing weight loss, mid epigastric pain, and gastrointestinal discomfort, but no gastrointestinal findings were made on physical examination. 

In March 2007, the Veteran was seen with chest tightness.  He was diagnosed with GERD but no nausea, vomiting, diarrhea, constipation or bleeding was noted. 

In September 2007, the Veteran underwent a VA examination, after he had suggested that a higher rating was warranted.  The examiner noted that since the October 2006 VA examination, the Veteran's VA records were silent for any complaints of gastrointestinal distress.  The examiner also noted that the Veteran's acid reflux was relatively well-controlled.  The Veteran stated that he experienced dyspepsia within two hours of going to bed and that he became symptomatic when eating certain foods.  The Veteran denied that his gastrointestinal symptoms caused any interference with his activities of daily living or work.  The Veteran's weight was 178 pounds at the examination and was noted to have ranged between 174-189 pounds in the previous year.  The examiner found that the Veteran's chronic GERD was stable with medication.

At a VA treatment session in September 2007, the Veteran stated that this GERD was relatively well-controlled.  There was no weight loss noted.  It was noted that he had fractured a rib secondary to coughing in July 2007.  At a second treatment session in September 2007, the Veteran specifically denied any weight loss in the previous month.

In October 2007, the Veteran reestablished treatment at VA in an effort, per his own admission, to increase his VA disability compensation.  He denied any nausea and vomiting, abduction pain, melana, jaundice, or diarrhea at that time, providing evidence against this claim.

In September 2008, service connection was granted for residuals of fractured ribs as a result of the pulmonary aspiration and cough.  In response, the Veteran submitted several treatises suggesting that GERD could cause or exacerbate respiratory conditions such as COPD.  However, once again, no medical opinion of record has been advanced linking the treatise findings to his reported symptomatology.

In December 2008, the Veteran testified at a hearing before the RO.  He was asked why he felt a rating in excess of 30 percent was warranted for his GERD.  He argued that there were respiratory conditions, such as aspiration and pneumonia which had been linked to GERD, but not separately service connected.

In February 2009, it was noted that the Veteran had a strong history of uncontrolled GERD.  The Veteran reported that he had been recommended for a fundoplication, and stated that he tested positive for h-pylori in 2001.
 
The Veteran underwent a VA examination in May 2009 at which he reported experiencing bloating, nausea, constipation, reflux and regurgitation, dating to his time in the military.  He denied any hematemesis or true melena.  He reported dysphagia occurring "sometimes".  He was asked which types of food this occurred with to which the Veteran responded that it was "hard to say."  He asserted that the condition impacted him occupationally in that it cause low energy and because he wanted to be near a bathroom.  The examiner noted that in February 2009, the Veteran had a decreased hematocrit and a low normal one in May 2008.  The Veteran felt that he lost 9-12 pounds during a period of time where he could not eat, although this coincided with his moving out of his fiancée's place and being admitted to a VA facility (and even then this would constitute less than 10 percent of his body weight and would not be considered to be material "weight loss" for VA purposes per 38 C.F.R. § 4.112).  The examiner noted that the Veteran had asserted incapacitation from his GERD, but he did not find such a contention to be supported, noting that such a condition rarely impacted employability or functional activities.

In March 2010, the Veteran wrote a letter suggesting that his GERD and related symptoms such as coughing interfered with his activities of daily living.  He also submitted articles discussing possible conditions caused by GERD, such as bronchitis or laryngopharyngeal reflux, but again no medical opinion was provided that linked any of the conditions discussed in the articles to the Veteran's GERD, or even showed that the Veteran had any of the discussed conditions.

In October 2010, the Veteran testified at a hearing before the Board that he experienced nausea, occasional vomiting, and occasional constipation.  He indicated that he did not feel comfortable being too far from the house.  The Veteran reported losing bowel control approximately three times in the previous three-four months.  The Veteran also vaguely described what he asserted was weight loss, although he acknowledged that he did not really know if he had weight loss because he did not have a scale at his house. 

It is noted that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113.

In its remand, the Board noted that the Veteran, who had training as a nurse, had asserted that his multiple emergency room visitations for chest pain during the appeal period were manifestations of GERD; he had attributed symptomatology of decreased strength and appetite, cholesterol abnormality, vomiting, irritable bowel-type symptoms, weight loss and H. Pylori infection to his service-connected GERD; and he had attributed his bouts of bronchitis and pneumonia with his service-connected recurrent pulmonary aspirations.  

Because the Board is not competent to determine the causal relationship between the Veteran's GERD and his many claimed symptoms, because the Veteran had some medical training, and because the medical treatise articles provided by the Veteran suggested that it was possible for GERD to cause respiratory impairment, the Board concluded that a medical opinion should be obtained to identify and evaluate all symptomatology associated with the Veteran's service-connected GERD.  38 U.S.C.A. § 5103A; see Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

In October 2011, the Veteran was provided with a VA respiratory examination to investigate his allegation of a respiratory disorder secondary to his service connected GERD.  The examiner noted that the only respiratory condition that had been diagnosed was recurrent pulmonary aspiration and cough due to GERD.  However, the examiner observed that the treatment of this condition did not require any oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or oxygen therapy.  The examiner found that there was no current evidence of infection related chronic bronchitis.  He then opined that it was less likely than not that the Veteran had or had aggravated an identifiable chronic disorder of the respiratory system due to the his service connected recurrent pulmonary aspiration and cough due to GERD.

The Veteran also underwent a VA examination of his GERD in October 2011.  The Veteran was noted to have been diagnosed with GERD and with a hiatal hernia.  It was noted that he had been diagnosed with heartburn in service and since, and had received longstanding treatment with antacids, H2 blockers or proton pump inhibitors.  The examiner noted that the Veteran experienced pyrosis, regurgitation, nausea, substernal arm or shoulder pain, and infrequent episodes of epigastric distress.  However, the examiner specifically found that the Veteran did not experience persistently recurrent epigastric distress, and he did not experience dysphagia, sleep disturbance, anemia, weight loss, vomiting, hematemesis, or melena.  There was no esophageal stricture, spasm or diverticula.  It was noted that labor such as lifting would exacerbate the Veteran's reflux and symptoms and therefore the condition did have some impact on his ability to work.  In conclusion, the examiner provided that there was no evidence that the Veteran's GERD had either caused or permanently aggravated any anemia, explaining that there was no evidence of iron deficiency anemia, which is the typical form of blood loss anemia associated with GERD.  Moreover, the examiner stated that GERD does not cause or aggravate a cholesterol condition.  He also observed that there did not appear to have been any recent loss of appetite, weight or apparent loss of strength related to the GERD; and opined that there was no association between the Veteran's GERD and his H. Pylori.  The examiner also explained that irritable bowel is a condition of the lower intestinal tract and GERD is a condition of the upper tract and thus are not intrinsically related; and therefore he concluded that the Veteran's  GERD did not cause or permanently aggravate any irritable bowel syndrome. 

In January 2012, the Veteran denied any weight gain or loss in the previous month.

In July 2012, he sought treatment complaining of nausea, vomiting, and blurred vision.  At the time of evaluation, he denied any fevers, weight changes, shortness of breath, hemoptysis, or dysphagia.

As noted, the Veteran is currently rated at 30 percent for his service connected GERD, which contemplates persistently recurrent epigastric distress (which was specifically not found at the Veteran's most recent VA examination).  

A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

Here, the Veteran's GERD has not been shown to be productive of severe impairment of health.  In September 2007, it was noted that the Veteran GERD was relatively well-controlled.  At the March 2009 VA examination, the Veteran asserted incapacitation from his GERD, but the examiner did not find such a contention to be supported, noting that such a condition rarely impacted employability or functional activities.  Moreover, at the most recent VA examination in 2011, the examiner specifically found that that the GERD caused only infrequent episodes of epigastric distress.  In referencing this finding, the Board is not attempting to minimize the impairment caused by the Veteran's service connected GERD; but rather, the Board is simply showing that the GERD is not productive of severe impairment of health.  The Veteran's GERD clearly causes impairment, but it is for that reason that he receives a 30 percent rating.

In this regard, it is important for the Veteran to understand that there is significant evidence, as cited above, against the 30 percent finding, let alone a higher rating. 

At his hearing, the Board asserted that he did not like to be far from home due to difficulty controlling bowel movements.  However, the recent VA examiner explained that irritable bowel syndrome is unrelated to GERD in that the impact different ends of the digestive tract.  As such, the primary complaint voiced at his hearing does not appear to actually be related to the Veteran's service connected disability.  

The examiner also noted that there was no sign of anemia, and indeed a review of the treatment records from throughout the Veteran's appeal does not show any anemia.  Additionally, at his hearing, the Veteran appeared to assert that he had experienced a period of weight loss in 2007, but a review of treatment records from that time does not show that material weight loss was seen as he had lost at most less than 10 percent of his body weight, which he has subsequently regained.  Thus, while the Veteran's weight may have fluctuated during the course of his appeal, as weight does with many people, it was not shown that his changes in weight were of the severity contemplated by the statute.

The Board acknowledges that the Veteran continues to take medication for his GERD and that he does experience symptoms of his GERD.  However, it is in recognition of this symptomatology that the 30 percent rating is assigned.  As noted, the Veteran's aspiration and persistent cough has been associated with his GERD and is contemplated by the rating that is assigned.  However, it has not been shown that such respiratory symptoms warrant a higher rating.  Indeed, while the Veteran submitted several articles that suggested GERD might cause respiratory ailments such as COPD, the VA examiner concluded that the Veteran did not have any additional respiratory disease that was secondary to his GERD. 

As noted, the Veteran did work in the medical field as a nurse, but he has not been shown to have the requisite training or experience to diagnose a respiratory disability, or relate it to his GERD.  Moreover, even if the Veteran were found to have such training, his assertions are undermined by his clearly stated goal of increasing his VA disability compensation.  Nevertheless, the Board obtained several impartial medical opinions to investigate the Veteran's contentions, but their conclusions did not support the assignment of a rating in excess of the 30 percent that is already assigned.

As shown by the VA examinations, the Veteran's GERD is not productive of either moderate anemia, or other symptom combinations productive of severe impairment of health; and therefore the schedular rating criteria for a rating in excess of the 30 percent that is already assigned have not been met and the Veteran's claim is denied.

Knees

In February 2000, the Veteran filed a claim seeking service connection for bilateral knee disabilities.  Service connection was granted  for bilateral knee disabilities by a February 2007 rating decision, which assigned a 10 percent rating for each knee, effective in February 2000.  The Veteran appealed the ratings that were assigned.  During the course of his appeal, the Veteran underwent a meniscectomy on his left knee and he was given a temporary 100 percent rating for convalescence from January 16, 2008 to June 30, 2008.  Based on the findings at a VA examination in September 2011, he was awarded an additional 10 percent rating for slight instability in his right knee.  

In a February 2013 statement, the Veteran expressed concern that because the captioned issues were right and left knee "status-post medial meniscectomy" that the Board was only addressing his bilateral knee disabilities since his surgical procedures in 2008.  However, the Board wishes to assure the Veteran that his knees have been on appeal since he filed his claim in February 2000, and therefore, the Board must evaluate the condition of his knees from that date, to include the condition of the knees both before and after his surgeries.

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  As noted, under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, in this case, each of the Veteran's knees currently receives at least a 10 percent rating, and thus he already receives a minimum compensable rating for each joint.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 without violating the prohibition of pyramiding of ratings.  38 C.F.R. § 4.14.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  

As noted, the Veteran underwent surgical procedures on both knees during the course of his appeal, and he was assigned a temporary total convalescent rating from January 2008 through June 2008.  Thus, the Board will review the evidence of record both before and after the Veteran's surgery to determine if a higher rating is warranted at any point during the course of the Veteran's appeal.

At the outset of the Veteran's appeal, his knees were rated under Diagnostic Code 5260 based on limitation of flexion of the knees.  Following his surgeries the Diagnostic Code for the Veteran's knees was reclassified under Diagnostic Code 5259 for removal of the semilunar cartilage, however, such a change did not impact the level of rating assigned and the rating had not been in effect for 20 years and was not protected.  See 38 C.F.R. § 3.951.  Moreover, as noted, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and therefore both Diagnostic Codes contemplate limitation of motion.

The Veteran has also been assigned a 10 percent rating for his right knee under Diagnostic Code 5257 based on instability.

Turning to the Diagnostic Codes for rating the knee, Diagnostic Code 5256 is not applicable as there  has been no suggestion of ankylosis of the knee during the course of the Veteran's appeal.

Diagnostic Code 5257 contemplates recurrent subluxation or lateral instability of a knee.  Under Diagnostic Code 5257, the Veteran was assigned a 10 percent rating for his right knee, effective as of September 29, 2011, which was the determined to be the first objective evidence of knee instability.

The Veteran has frequently complained of knee instability throughout the course of his appeal.  However, the objective evidence repeatedly failed to show such impairment for a number of years.  For example, at a VA examination in January 2005, no lateral instability was seen in either knee and anterior and posterior drawer tests were negative bilaterally.

In January 2006, the Veteran subjectively described bilateral giving way to Dr. O.D., but his main symptoms were locking, popping, and occasional swelling in both knees, and there was no objective finding of instability reported.  Rather, Dr. O.S. suggested that the Veteran had a medial meniscus tear in his right knee, and a free fragment in the medial meniscus of the left knee.

VA treatment records were reviewed from prior to the Veteran's surgery, but they failed to show any objective evidence of knee instability or subluxation.

As such, the only objective testing that was conducted during the course of the Veteran's appeal and prior to his bilateral knee surgery found that instability was not present in either knee.

Following the Veteran's surgeries, he underwent a VA examination in May 2009 at which Lachman's testing was negative, and the Veteran tolerated varus and valgus stress bilaterally.

At his October 2010 Board hearing, the Veteran reported some knee instability, asserting that his knees were unstable and gave out a lot.  Based on this assertion, the Veteran was provided with a VA examination in October 2011 at which the examiner concluded that both Lachman's test of anterior instability and the posterior drawer test for posterior instability were normal bilaterally.  However, while medial-lateral instability testing was normal on the left, it was 1+ (from 0-5 millimeters) on the right, which it is noted was the slightest of the four instability  measurements available to the examiner.  The examiner found no history of patellar subluxation.  

Based on this finding, the Veteran was assigned a 10 percent rating for instability.  It is noted that he has on a number of occasions reported knee instability, but the objective testing that has been conducted has failed to substantiate such assertions, with the exception of the finding of slight instability at the 2011 examination.  It is noted that the objective evidence has not at any time documented any left knee instability.  The Board finds that the objective testing is the most probative evidence of record in that by its very nature it is objective.  Conversely, the Veteran has repeatedly asserted instability, but his assertions are generally undermined by his determined pursuit of VA disability benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has considered whether a 20 percent rating for moderate instability would be warranted, but the fact remains that at the VA examination, which actually established that a rating for instability, found only that the slightest instability was shown in the medial-lateral instability testing, as there were three higher levels of instability for the examiner to select from.  Moreover, at that examination, Lachman's test of anterior instability was normal bilaterally, and the posterior drawer test for posterior instability was normal bilaterally.  As such, the evidence, while showing instability, shows at most slight instability in the right knee.

However, because instability was shown at the first examination that the Veteran was provided after he complained of instability at his Board hearing, the Board believes that the effective date should date from October 5, 2010, the date of that hearing. 

As noted, the objective testing has failed to establish the presence of either instability or subluxation in the Veteran's left knee during the course of his appeal.  This is found to be the most probative evidence, and therefore establishes that a compensable rating is not warranted based on left knee instability.

Under Diagnostic Code 5258, a 20 percent rating is assigned when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  As noted, the Veteran had bilateral meniscectomies in 2008, meaning that the menisci were removed, and therefore a rating under Diagnostic Code 5258 would not be warranted after the surgeries.

Prior to the surgeries, the evidence of record similarly fails to support a rating under Diagnostic Code 5258.  There are several components to this rating.  First, the semilunar cartilage must be dislocated, meaning torn.  This is clearly shown by the early evidence of record.  However, a tear alone is insufficient, rather, the tear must also cause frequent episodes of locking, pain and effusion into the joint.  Here, there is no dispute that the Veteran's knees have been painful.  He also complained of some locking.  However, effusion has consistently been found to been missing.  For example, in January 2001, the Veteran had a mild click on the medial joint line of the left knee with no effusion.  At the Veteran's VA examination in January 2005, the examiner found no effusion or capsular thickening bilaterally.  Effusion was also not described in the treatment records.  As such, even prior to the Veteran's bilateral meniscectomies, his knee symptoms did not meet the criteria for a rating under 5258. 

As noted, following the Veteran's meniscectomies, his knees have been rated under Diagnostic Code 5259 for removal of semilunar cartilage.  For obvious reasons, this Diagnostic Code would not be warranted prior to 2008 as the Veteran's menisci had not been removed.  Moreover, the 10 percent rating the Veteran currently receives is the maximum rating authorized under this Diagnostic Code.

Nevertheless, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.  This will be done in the context of addressing limitation of motion under Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Veteran has had the range of motion of his knees measured on a number of occasions during the course of his appeal.  In January 2001, he demonstrated range of motion from 0-130 degrees in the right knee.  

At his VA examination in January 2005, he demonstrated full extension and flexion to 135 degrees bilaterally.  Another VA examination was provided in October 2006 at which the Veteran was in no apparent pain on physical examination, and demonstrated range of motion from 0-140 degrees without significant pain at the extremes of range of motion initially.  On repetitive motion testing, there was pain with fair endurance on the right and insignificant pain and good endurance on the left without incoordination.

At physical therapy following the right knee surgery, the Veteran demonstrated range of motion in his left knee from 0-135 degrees.

At a VA examination in April 2008, the examiner noted that the surgical incisions were well-healed, and the Veteran demonstrated range of motion in both knees from 0-135 degrees.

In November 2008, the Veteran demonstrated range of motion from 0-130 degrees in both knees, with decreased knee range of motion and strength, with increased pain and limited functional mobility.

The Veteran underwent a VA examination in May 2009 at which he tolerated knee range of motion without added pain, demonstrating range of motion from 0-130 degrees.

At an October 2011 VA examination, the Veteran demonstrated range of motion in both knees from 0-130 degrees with painful motion beginning at 110 degrees.  Following repetitive motion testing, the Veteran still demonstrated range of motion from 0-120 degrees in both knees.  The examiner acknowledges that the Veteran did have additional limitation following repetitive motion, including less movement than normal, excess fatigability and pain on movement.  

As described, the Veteran has consistently demonstrated full extension in both knees throughout his appeal, both before and after his surgeries.  The Veteran has also consistently been able to flex his knees to more than 100 degrees.  As noted above, a compensable rating under Diagnostic Code 5260 requires flexion to be limited to at least 45 degrees, but here the Veteran has demonstrated more than 100 degrees of flexion on every range of motion test during the course of his appeal.  As such, a compensable rating is not warranted based on limitation of motion shown.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Here, the Veteran has complained of pain in his knees on a number of occasions.  For example, at his most recent examination in October 2011, the Veteran demonstrated range of motion in both knees from 0-130 degrees, but the motion became painful at 110 degrees.  However, even if the range of motion in his knees  was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

As noted, functional limitation is also for consideration.  However, it has not been shown that factors such as weakness, stiffness, fatigability, and lack of endurance have so limited the motion in the Veteran's knees as to warrant a higher rating.  For example, at the October 2011 VA examination, the examiner acknowledged that the Veteran did have additional limitation following repetitive motion, including less movement than normal, excess fatigability and pain on movement; but the fact remains that even after the repetitive motion testing, the Veteran still demonstrated range of motion from 0-120 degrees.  That is, range of motion which greatly exceeds what would be necessary for a compensable rating.  As such, functional limitation does not sufficiently limit either knee so as to justify a higher rating.

As described, a rating in excess of 10 percent is not warranted based on limitation of motion.
 
It is noted that during the course of his appeal, the Veteran has voiced a number of complaints about his knees, and the Board has carefully reviewed and given consideration to his contentions.  However, ultimately, the evidence of record, as discussed above, did not support the assignment of a higher rating for either knee (aside from the earlier effective date that was assigned for right knee instability).

In December 2008, the Veteran submitted a number of medical articles, including several discussing knee and specifically meniscus injuries.  However, he did not specifically provide any opinion, or medical evidence, which specifically linked the information conveyed in the articles to his situation.  Nevertheless, given his assertions, VA did schedule several VA examinations.  Unfortunately, the examinations did not show impairment sufficient to warrant a higher rating.

In March 2010, the Veteran wrote a letter voicing general complaints about his VA treatment and arguing that his knees merited a rating of at least 20 percent.  Similarly, in a September 2011 statement, the Veteran included the rating criteria highlighting a 20 percent rating under DC 5257 for moderate instability, a 20 percent rating under DC 5258 for dislocated semilunar cartilage, and DC 5262 for malunion of the tibia and fibula with marked knee disability.  However, as explained above, the Board does not believe that the evidence of record supports any of the highlighted ratings.  With regard to the Veteran's assertion that a rating is warranted under DC 5262, the claims file is void of any indication that there is malunion of the Veteran's tibia and fibula, and that rating criteria is therefore inapplicable.
 
It is noted that there is some radiographic evidence of arthritis in the Veteran's knees.  For example, x-rays of the knees in January 2008 showed mild degenerative changes.  However, the schedular rating code directs that arthritis be rated based on limitation of motion, and the Veteran has been given a compensable rating for each knee based on such limitation.  Therefore, the x-rays do not support the assignment of a higher rating.

As described, the schedular rating criteria for a higher rating have not been met with regard to either knee and the Veteran's claim is denied.  An earlier effective date for the assignment of the 10 percent rating for right knee instability is granted.

III.  Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's knee disabilities or his GERD that would render the schedular criteria inadequate.  

With regard to his knees, the Veteran's main symptom is pain which is contemplated in the rating assigned.  The schedular rating criteria also contemplate problems such as flare-ups, swelling, locking, and instability.  The Board specifically finds that the Veteran has not reported any knee related symptomatology that has not been considered within the context of the provided schedular rating criteria, including all radiologic findings.  

With regard to his GERD, the Veteran has reported experiencing a number of symptoms.  However, the schedular rating effectively directs that all of the Veteran's symptomatology that is attributable to his GERD be considered in assessing whether his GERD causes severe impairment of health.  As such, the Board has effectively considered all of the Veteran's GERD symptomatology in evaluating his claim.  It is also noted that the VA examinations which were obtained found that certain conditions, such as irritable bowel syndrome, were not related to his service connected GERD and such symptoms were therefore not considered.

Because the schedular rating criteria adequately describes the symptoms of the Veteran's service connected disabilities on appeal, referral for consideration of an extraschedular rating is not warranted for any of them. 

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection for GERD and bilateral knee disabilities were granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

With regard to the Veteran's claim of entitlement to service connection for a back disability, it is unclear whether the Veteran ever received a specific notice letter.  However, it is abundantly clear that the Veteran is well versed in what is required to substantiate his claim, as he has repeatedly advanced arguments and submitted internet articles attempting to link a back disability to his service connected knee disabilities.  Moreover, neither he, nor his representative, has in any way suggested that prejudice exists as a result of any failure of VA in its duties to notify and/or assist him.  As such, any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, VA and private outpatient treatment records are of record, as are the Veteran's service treatment records.  Additionally, he has submitted statements on his behalf and has testified at a hearings before both the RO and the Board.  

With respect to the aforementioned Board hearing, the Court has held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and inquiring why the Veteran believed his back disability was related to his service connected disabilities.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims, but this was not necessary, as the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 
 
The Veteran was also provided with a number of VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of any of the Veteran's service connected disabilities that are on appeal since his most recent examinations.  Moreover, no medical opinion has been presented questioning the VA examiners' conclusions regarding the etiology of the Veteran's back disability.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

The Veteran has complained about his VA examinations on several occasions.  For example, at his hearing, the Veteran complained about the quality of the VA examination that was provided for his knees, arguing that x-rays were taken of his ankles and not his knees.  To the extent a mistake was made regarding the imaging that was taken, the Board would like to apologize to the Veteran.  However, even accepting that x-rays were mistakenly taken of the ankles on one occasion, there are numerous radiographic images of the Veteran's knees from throughout his appeal.  Moreover, an additional VA examination was provided after the examination the Veteran complained of which reached largely the same conclusions as to the knee related symptomatology.  As such, the Board concludes that a fully adequate examination was provided to the Veteran.

The Veteran also asserted that the VA examiner in December 2008 had contradicted himself by finding that his gait was normal but also finding that he walked slowly with a slightly increased base.  However, VA was sensitive to this complaint as well, providing the Veteran with a second VA examination in May 2009.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

An initial rating greater than 30 percent for GERD is denied.

An rating greater than 10 percent for patellofemoral syndrome of the right knee disability, both prior to and since his right knee surgery, is denied.
 
An earlier effective date of October 5, 2010 for the assignment of a 10 percent rating for instability of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for instability of the right knee is denied.

A rating in excess of 10 percent for patellofemoral syndrome of the left knee, both prior to and since his left knee surgery, is denied.

Service connection for a lumbar spine disability, to include as secondary to service-connected disabilities, is denied.


REMAND

In September 2011, the Board remanded the Veteran's claim to obtain a series of VA examinations and opinions.  One of the opinions was needed to assist in the adjudication of the claim for an earlier effective date for the grant of service connection for the Veteran's major depressive disorder.

Specifically, the Board asked a VA examiner to provide opinion as to whether it was at least as likely as not that the Veteran's major depressive disorder first manifested during a period of active duty from training from either December 1976 to April 1977 or May 1978 to August 1979.  If the examiner concluded that such was less likely than not, the examiner was asked to identify by date when it was factually ascertainable that the Veteran's major depressive disorder was permanently aggravated by his service-connected disabilities.  

In conveying the question to the examiner, it appears that the AMC omitted several words from the remand instructions which changed the meaning of the question asked of the VA examiner.  

Specifically, the examiner was asked whether the Veteran's major depressive disorder was secondary to his in service injuries, not when it was factually ascertainable that the Veteran's major depressive disorder began.  As a result, the examiner concluded that it was at least as likely as not (50 percent or greater) that the Veteran's major depressive disorder was permanently aggravated by his service connected disabilities.  However, this much was already accepted by VA by virtue of the fact that service connection was granted for major depressive disorder as secondary to his service connected disabilities.  

The issue here is what the appropriate effective date is for the commencement of service connection.  

As such, the Board needs a medical opinion essentially determining when the evidence of record first shows the permanent onset of the Veteran's major depressive disorder.  

The Veteran's representative concurred with this assessment, noting in January 2013 that the examiner had failed to answer the questions the Board had posed.  As such another opinion should be obtained. 

For additional contextual information about this issue, the examiner should review the September 2011 Board remand that is contained in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who provided the September 2011 opinion on depression (an examination is not required), or if she is not available, to appropriate examiner to determine when it is factually ascertainable that the Veteran's major depressive disorder was permanently aggravated by service-connected disabilities.  

Following review of the claims folder, the examiner is requested to address the following:

a) is it at least as likely as not that the Veteran's major depressive disorder either first manifested during a period of active duty for training either from December 1976 to April 1977 or from May 1978 to August 1979; 

OR alternatively,

b)  identify by date (or by piece of evidence) when it is factually ascertainable that the Veteran's major depressive disorder was permanently aggravated by service-connected disabilities.  In providing such opinion, the examiner is requested to clearly state the factual evidence for rendering this opinion as well as a clear rationale for the ultimate opinion expressed. 

The examiner's attention is directed to the STRs reflecting the Veteran's evaluation for hyperventilation and somatic complaints, and the rating determinations of record which award service connection for bilateral knee disability effective February 28, 2000, GERD effective March 21, 2000; and residuals of fractured 6th and 7th right ribs effective February 11, 2008. 

If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


